DISMISS; Opinion Filed December 17, 2013.




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00495-CV

                              JIMMY DUNN, Appellant
                                      V.
                    DEUTSCHE BANK NATIONAL TRUST CO., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-1300762-e

                              MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Evans
                                    Opinion by Justice Evans
          The clerk’s record in this case is overdue. By letter dated July 11, 2013, we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
Accordingly, we dismiss this appeal. See Tex. R. App. P. 37.3(b).



                                            /s/ David Evans
                                            DAVID EVANS
                                            JUSTICE


130495F.P05




                                      –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

JIMMY DUNN, Appellant                               On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas
No. 05-13-00495-CV        V.                        Trial Court Cause No. CC-1300762-e.
                                                    Opinion delivered by Justice Evans.
DEUTSCHE BANK NATIONAL TRUST                        Justices Moseley and Bridges participating.
CO., Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee DEUTSCHE BANK NATIONAL TRUST CO. recover its
costs of this appeal from appellant JIMMY DUNN.


Judgment entered this 17th day of December, 2013.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE




                                            –3–